Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
In The Claims:
In Claim 5:
At line 3: after “ventilating”, “the” was deleted, and - -a- - was added.
At line 4: after “container by”, “the” was deleted, and - -a- - was added.
In Claim 6:
At line 8: after “ventilating”, “the” was deleted, and - -a- - was added.
At line 9: after “container by”, “the” was deleted, and - -a- - was added.
Reasons for Amendment:
Claims 5 and 6 were amended to correct issues of indefiniteness where the limitations “the container chamber” and “the ventilator” lacked antecedent basis in the claims.
Reasons for Allowance
Claims 1-7 are allowed.
The following is an examiner’s statement of reasons for allowance: The limitation of “at the time of filling the fuel gas in the in-vehicle fuel gas container, if the burping condition determining unit determines that the burping occurrence condition is satisfied, performing control to prevent detection 
For example, US PGPub 2012/0291878 (Pisot) discloses a fuel gas tank which makes use of a channel (23) to burp gas which has accumulated between a resin layer (12) and an outer layer of the tank (14, Paragraph 70), but doesn’t disclose the step of performing control to prevent detection of the fuel gas by a fuel gas detector.
US PGPub 2010/0072209 (Hatta) discloses a fuel gas tank (1) which makes use of a channel (19) to burp gas which has accumulated between a resin layer and an outer layer of the tank (Figure 12), but doesn’t disclose the step of performing control to prevent detection of the fuel gas by a fuel gas detector.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON KAROL NIESZ whose telephone number is (571)270-3920. The examiner can normally be reached M-F 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Craig Schneider can be reached on 571 272 3607. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JASON K NIESZ/Primary Examiner, Art Unit 3753